     Case 1:20-cv-00250-NONE-JLT Document 30 Filed 01/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JOHNATHAN L. HILL,                              Case No. 1:20-cv-00250-NONE-JLT (PC)
12                       Plaintiff,                   ORDER DENYING PLAINTIFF’S
13                                                    REQUEST TO OPEN DISCOVERY
             v.
14                                                    (Doc. 29)
      J. DUNCAN; S. AVILA,
15                       Defendants.
16

17          Plaintiff requests that the Court open discovery. (Doc. 29.) However, the Court stayed this

18   matter until the completion of an early settlement conference on February 23, 2021. (Docs. 21,

19   27.) The Court therefore DENIES Plaintiff’s request. The parties may not conduct formal

20   discovery; however, they may contact each other to engage in informal discovery to prepare for

21   the settlement conference. (Doc. 21 at 2.)

22
     IT IS SO ORDERED.
23

24      Dated:     January 5, 2021                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
